DETAILED ACTION
This action is in response to the amendments filed on Apr. 25th, 2022. A summary of this action:
Claims 1-19 have been presented for examination.
Claims 1, 8, 15 have been amended
Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daylan, US 2014/0337001 in view of Cheng et al., US 2019/0163215
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the objection to the specification
	In view of the amendments, the objections to the specification are withdrawn.

Regarding the §103 Rejection
	In view of the applicant’s amendments and supporting arguments, the rejection is withdrawn. A new ground of rejection is set forth below as was necessitated by the amendments. 


Claim Objections
Claim 19 objected to because of the following informalities: 
Claim 19 recites “The method described by claim 18”, however claim 18 refers to the “non-transitory computer readable medium” of claim 15 in its preamble. The Examiner suggests amending claim 18 to reflect what is recited in the preamble of claims 15 and 18
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daylan, US 2014/0337001 in view of Cheng et al., US 2019/0163215

Regarding Claim 1
Daylan teaches: 
	A building simulation system for simulating system operation conditions associated with a building automation system comprising: (Daylan, ¶ 1: “This disclosure generally relates to a method for a computer-based simulation which simulates a building automation and control network (BACnet) and connected systems in the network for performing scalability analysis. The simulator is capable of reading an existing real site building automation and control (BAC) system and configuring a semiempirical and/or empirical model of Building Automation and Control network (BACnet) devices and/or BACnet Objects (objects of the BACnet protocol standard) for simulating the real site system.”)
	a memory having a configuration file associated with at least one virtual node, the configuration file including at least one device property of a field device simulated by the building simulation system, (Daylan, abstract: “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and control (BAC) system....The method can include a computer processor reading from a non-transitory computer-readable memory a configuration data [example configuration file] of a building automation and control network (BACnet) device, wherein the configuration data includes a property value of the BACnet device [example field device with a device property]...”
to clarify on the device property being simulated, see ¶¶ 24-25: “...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data. That is, the values for the properties of the BACnet devices in the configuration data can be either the retrieved real data or a transformed value that is based on the retrieved real data...” and see ¶ 29: “...The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model [each simulation model is an example of a virtual node] is described in the configuration data with properties and property values...”)
the configuration file referencing a data file that includes a plurality of time intervals and a plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals; (Daylan, ¶ 29: “...The properties can include but are not limited to device type, size, dimensions, flow rate, energy use, horse power, frequency, phase, density, flow, power, voltage, current, weight, connection types, connectivity to other device(s) and/or system(s), capacity, thermodynamic data, temperature, pressure, set points, deltas (i.e., changes) of other properties over time, averages, etc...In some embodiments, property values are the numerical values associated with the property. Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)” – to clarify on the time intervals: ¶ 33: “The simulator system 100 provides one or more of the following: Performing scalability testing on hundreds or hours and of BACnet sites, gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),”, e.g. ¶ 37: “For example, the retrieved data of volume and time can be converted into a flow rate property value”
as to the data file: Daylan, ¶ 31: “...The processor 104 can store the real data to the computer-readable memory 106. The processor 104 converts the retrieved real data to one or more property value(s) of one or more BACnet device(s) used in the configuration data... [example of a data file being referenced by the configuration data file]”
for claim interpretation: see figure 6B and see ¶ 53 which describes figure 6B: “The data files may include, but are not limited to points associated with the building automation system and their corresponding values associated with system operation conditions over a particular period of time....Examples of points include, but are not limited to: • environmental data including temperatures and humidity...”, e.g. Daylan as cited above is an example of this, various “points” such as temperature are associated with system operation conditions over time, e.g. the temperature over time
a processor, coupled to the memory, executing instructions for generating a virtual node hosting environment, (Daylan, ¶ 40: “The process 300 begins at start up 302 of a simulation program by a processor [example of a virtual node hosting environment]...” – to clarify, ¶ 29: “The simulation program requires configuration data, which can be stored on the non-transitory computer readable memory and read by the processor when executing the simulation program by the simulator. The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device)...”- i.e. the simulation program hosts the simulation models of each of the virtual nodes which represent each “real device” )
creating the at least one virtual node in the virtual hosting environment, generating simulated operation data of the at least one point from the building simulation system based on the data file, (Daylan, ¶ 29, as cited above, “...each simulation object [virtual node] that is a computer model of a real device (e.g., BACnet device)...Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)....”, see ¶ 31 for more clarification: “...That is, the model representing a BACnet device, which can be simulated by the processor 104 using the simulation program, is an empirical model of an existing site and/or a semi-empirical model where one or more of the property value( s) are based on a real existing BACnet device located at the existing site...”) 
 the building simulation system including a plurality of point simulator servers, wherein each point simulator server of the plurality of point simulator servers corresponds to the at least one system operation condition of the plurality of simulated system operation conditions identified by the data file, (Daylan, ¶ 31: “The processor 104 executes the simulation program.” and ¶ 29: “The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model is described in the configuration data with properties and property values.” – to clarify on claim interpretation, see the instant specification ¶ 44-47: “The virtual node hosting environment 302 may be generated at the management device 104 by the processor 208 or other component of the management device 104 at step 504...The virtual node hosting environment 302 allocates memory and processor resources to each virtual node 304, 402 via the memory components 210 and the processor 208 respectively...When configuring the building simulation system and/or point simulator service, multiple point simulator servers [e.g., Daylan’s “simulation objects”] may be created based on system operation conditions identified by the data file.” and see figure 2 which shows a computer – to clarify: the specification discloses a single computer with a single processor [note the use of the singular form of processor] to execute this method, as such, the “server” is interpreted to encompasses embodiments such as Daylan’s simulation objects which are being executed by Daylan’s computer and processor as cited above 
 wherein the virtual hosting environment scans the building automation system for field devices to create the data file including the plurality of time intervals and the plurality of simulated system operation conditions; (¶¶ 24-25: “A computer configured to execute a simulation program is connected to a network. One or more real site BAC systems and real BACnet devices are also connected to the network. Accordingly, the computer can connect to the BAC systems and/or BACnet devices and retrieve real data from the BAC systems and/or BACnet devices [example of scanning and retrieving data from the field devices to create a data file]...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data [example of creating a data file/configuration file” and see ¶ 36 for clarification: “...The computer is configured so that the user can select the parameters ( e.g., network connection type and information for connecting to the BACnet device and/or the BAC system via a network) for retrieving the real data. For example, the computer is configured so that the user can use the simulation program to connect to the real BAC system or BACnet device using the IP network address, port number, and/or other network information. The computer can then automatically read and retrieves real data 208 from the one or more BAC system(s) and/or one or more BACnet device(s ).”
	and a communication component coupled to the processor  (Daylan, ¶ 24: “A computer configured to execute a simulation program is connected to a network” and see figure 1, including # 102 for a “Network Interface” htat is coupled to the “processor”)

Daylan does not explicitly teach:
...that provides the simulated operation data to a data consumer

Cheng teaches: 
...that provides the simulated operation data to a data consumer (Cheng, abstract: “...Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein...” and see figure 6 and ¶ 40: “FIG. 6 illustrates an example implementation of the building energy simulator 410. As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g.,  a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.) and parse an output file 606 to send output [example of sending output simulated operation data to a data consumer] ( e.g., JSON output, etc.) The web service 602 triggers execution of a savings estimator binary 610 based on an input file 612 (e.g., parsed by the web service 602, etc.) and configuration information 614 (e.g., weather information, building information, HVAC information, etc.) to generate an output file 616 to be output via the web service 602, for example.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Daylan on “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and  control (BAC) system...” (Daylan, abstract) with the teachings from Cheng on “Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein.” (Cheng, abstract). 
The motivation to combine would have been that “Parallelization and cloud computation provide improved technology or rapid results from both preset scenarios and custom  scenarios, implemented automatically from the cloud 130 to local sites 102-106, for example.” (Cheng, ¶ 39) and an additional motivation to combine would have been “To support hundreds of enterprises with thousands  of sites, a highly scalable solution is required. While prior approaches were unable to provide such computational power and scalability, certain examples provide improved technology including technological improvements to system architecture including computational power, scalability, and communicability. For example, the simulator 410 is independent and does not depend upon other services with the system...” (Cheng, ¶ 69).


Regarding Claim 2
Cheng teaches: 
	The system described by claim 1, wherein:
	the configuration file further includes a polling interval; and the processor polls the simulated point data from the plurality of point simulator servers based on the polling interval. (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...”

Regarding Claim 3
Daylan, in view of Cheng, teaches: 
	The system described by claim 2, wherein the processor polls the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Regarding Claim 4
Cheng teaches: 
	The system described by claim 1, wherein:
	the configuration file further includes a polling interval; and the communication component provides the simulated operation data to the data consumer based on a timing interval associated with the polling interval. (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...” – i.e. the output from the “web service” is based on the time interval/polling interval 

Regarding Claim 5
Daylan, in view of Cheng, teaches: 
	The system described by claim 4, wherein the communication component provides the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Regarding Claim 6
Daylan teaches: 
	The system described by claim 1, wherein:	the configuration file further includes a data subset; and the processor polls a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset. (Daylan, ¶ 39: “Further, from step 206, the user can be provided with a computer interface which allows the user to select from a set of previously stored data [example of selecting a subset]. Upon the user's selection, the data selected and the configuration data of the user's selection is loaded into the non-transitory computer-readable memory and used in the simulation. If the selected data includes real data that was retrieved and stored previously, the simulation model that is executed using the selected data can also be either a semiempirical model or an empirical model.”)

Regarding Claim 7
Daylan, in view of Cheng, teaches: 
	The system described by claim 1, wherein: 	the configuration file further includes a data subset; and the communication component provides a particular subset of the simulated operation data to the data consumer based on the data subset.  (Daylan, ¶ 39: “Further, from step 206, the user can be provided with a computer interface which allows the user to select from a set of previously stored data [example of selecting a subset]. Upon the user's selection, the data selected and the configuration data of the user's selection is loaded into the non-transitory computer-readable memory and used in the simulation. If the selected data includes real data that was retrieved and stored previously, the simulation model that is executed using the selected data can also be either a semiempirical model or an empirical model.”
then see Cheng, figure 6 and ¶ 40 as cited above: “FIG. 6 illustrates an example implementation of the building energy simulator 410. As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.) and parse an output file 606 to send output ( e.g., JSON output, etc.). The web service 602 triggers execution of a savings estimator binary 610 based on an input file 612 (e.g., parsed by the web service 602, etc.) and configuration information 614 (e.g., weather information, building information, HVAC information, etc.) to generate an output file 616 to be output via the web service 602, for example.”)


Regarding Claim 8
Daylan teaches: 
	A method of a building simulation system for simulating system operation conditions associated with a building automation system comprising:(Daylan, ¶ 1: “This disclosure generally relates to a method for a computer-based simulation which simulates a building automation and control network (BACnet) and connected systems in the network for performing scalability analysis. The simulator is capable of reading an existing real site building automation and control (BAC) system and configuring a semiempirical and/or empirical model of Building Automation and Control network (BACnet) devices and/or BACnet Objects (objects of the BACnet protocol standard) for simulating the real site system.”)
	generating a virtual node hosting environment by a processor;(Daylan, ¶ 40: “The process 300 begins at start up 302 of a simulation program by a processor [example of a virtual node hosting environment]...” – to clarify, ¶ 29: “The simulation program requires configuration data, which can be stored on the non-transitory computer readable memory and read by the processor when executing the simulation program by the simulator. The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device)...”- i.e. the simulation program hosts the simulation models of each of the virtual nodes which represent each “real device” )
	scanning, by the virtual node hosting environment, the building automation system for field devices to create a data file including a plurality of time intervals and a plurality of simulated system operation conditions; (Daylan ¶¶ 24-25: “A computer configured to execute a simulation program is connected to a network. One or more real site BAC systems and real BACnet devices are also connected to the network. Accordingly, the computer can connect to the BAC systems and/or BACnet devices and retrieve real data from the BAC systems and/or BACnet devices [example of scanning and retrieving data from the field devices to create a data file]...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data [example of creating a data file/configuration file” and see ¶ 36 for clarification: “...The computer is configured so that the user can select the parameters ( e.g., network connection type and information for connecting to the BACnet device and/or the BAC system via a network) for retrieving the real data. For example, the computer is configured so that the user can use the simulation program to connect to the real BAC system or BACnet device using the IP network address, port number, and/or other network information. The computer can then automatically read and retrieves real data 208 from the one or more BAC system(s) and/or one or more BACnet device(s ).”
	creating at least one virtual node in the virtual node hosting environment..., wherein the virtual node hosting environment allocates memory and processor resources to the at least one virtual node; (Daylan, ¶ 31: “The processor 104 executes the simulation program.” and ¶ 29: “The configuration data includes data for each simulation object [example of a virtual node] that is a computer model of a real device (e.g., BACnet device). Each simulation model is described in the configuration data with properties and property values.” – to clarify: a skilled person would have inferred that the simulation program allocates memory and processor resources to each simulation objected to execute the simulation)
	configuring, by the processor, a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node, the configuration file including at least one device property of a field device simulated by the building simulation system, (Daylan, abstract: “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and control (BAC) system....The method can include a computer processor reading from a non-transitory computer-readable memory a configuration data [example configuration file] of a building automation and control network (BACnet) device, wherein the configuration data includes a property value of the BACnet device [example field device with a device property]...” and see ¶¶ 24-25: “...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data. That is, the values for the properties of the BACnet devices in the configuration data can be either the retrieved real data or a transformed value that is based on the retrieved real data...” and see ¶ 29: “...The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model [each simulation model is an example of a virtual node] is described in the configuration data with properties and property values...”
the configuration file referencing the data file that includes the plurality of time intervals and the plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals;  (Daylan, ¶ 29: “...The properties can include but are not limited to device type, size, dimensions, flow rate, energy use, horse power, frequency, phase, density, flow, power, voltage, current, weight, connection types, connectivity to other device(s) and/or system(s), capacity, thermodynamic data, temperature, pressure, set points, deltas (i.e., changes) of other properties over time, averages, etc...In some embodiments, property values are the numerical values associated with the property. Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)” – to clarify on the time intervals: ¶ 33: “The simulator system 100 provides one or more of the following: Performing scalability testing on hundreds or hours and of BACnet sites, gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),”, e.g. ¶ 37: “For example, the retrieved data of volume and time can be converted into a flow rate property value”
as to the data file: Daylan, ¶ 31: “...The processor 104 can store the real data to the computer-readable memory 106. The processor 104 converts the retrieved real data to one or more property value(s) of one or more BACnet device(s) used in the configuration data... [example of a data file being referenced by the configuration data file]”
generating, by the processor, simulated operation data of the at least one point from the building simulation system based on the data file,   (Daylan, ¶ 29, as cited above, “...each simulation object [virtual node] that is a computer model of a real device (e.g., BACnet device)...Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)....”, see ¶ 31 for more clarification: “...That is, the model representing a BACnet device, which can be simulated by the processor 104 using the simulation program, is an empirical model of an existing site and/or a semi-empirical model where one or more of the property value( s) are based on a real existing BACnet device located at the existing site...”) 
the building simulation system including a plurality of point simulator servers, wherein each point simulator server of the plurality of point simulator servers corresponds to at least one system operation condition of the plurality of simulated system operation conditions identified by the data file;(Daylan, ¶ 31: “The processor 104 executes the simulation program.” and ¶ 29: “The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model is described in the configuration data with properties and property values.” )

Dylan does not explicitly teach:
... to communicate with a data consumer by a communication component
	and providing, by the communication component, the simulated operation data to the data consumer. 

Cheng teaches:
... to communicate with a data consumer by a communication component ...and providing, by the communication component, the simulated operation data to the data consumer.  (Cheng, abstract: “...Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein...” and see figure 6 and ¶ 40: “FIG. 6 illustrates an example implementation of the building energy simulator 410. As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g.,  a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.) and parse an output file 606 to send output [example of sending output simulated operation data to a data consumer] ( e.g., JSON output, etc.) The web service 602 triggers execution of a savings estimator binary 610 based on an input file 612 (e.g., parsed by the web service 602, etc.) and configuration information 614 (e.g., weather information, building information, HVAC information, etc.) to generate an output file 616 to be output via the web service 602, for example.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Daylan on “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and  control (BAC) system...” (Daylan, abstract) with the teachings from Cheng on “Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein.” (Cheng, abstract). 
The motivation to combine would have been that “Parallelization and cloud computation provide improved technology or rapid results from both preset scenarios and custom  scenarios, implemented automatically from the cloud 130 to local sites 102-106, for example.” (Cheng, ¶ 39) and an additional motivation to combine would have been “To support hundreds of enterprises with thousands  of sites, a highly scalable solution is required. While prior approaches were unable to provide such computational power and scalability, certain examples provide improved technology including technological improvements to system architecture including computational power, scalability, and communicability. For example, the simulator 410 is independent and does not depend upon other services with the system...” (Cheng, ¶ 69).


Regarding Claim 9
Cheng teaches:
	The method described by claim 8, wherein:
	the configuration file further includes a polling interval;	and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval. (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...”

 
Regarding Claim 10.
Daylan, in view of Cheng, teaches: 
	The method described by claim 9, wherein generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Regarding Claim 11.
Cheng teaches:
	The method described by claim 8, wherein:
	the configuration file further includes a polling interval; and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval.  (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...” – i.e. the output from the “web service” is based on the time interval/polling interval 

Regarding Claim 12.
Daylan, in view of Cheng, teaches: 
	The method described by claim 11, wherein providing the simulated operation data includes providing the simulated point data at a rate different from that represented by the plurality of time intervals of the data file.  (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Regarding Claim 13.
Daylan teaches: 
	The method described by claim 8, wherein:
	the configuration file further includes a data subset; and generating the simulated operation data includes polling a particular subset of the simulated point data from the plurality of point simulator servers based on the data subset. (Daylan, ¶ 39: “Further, from step 206, the user can be provided with a computer interface which allows the user to select from a set of previously stored data [example of selecting a subset]. Upon the user's selection, the data selected and the configuration data of the user's selection is loaded into the non-transitory computer-readable memory and used in the simulation. If the selected data includes real data that was retrieved and stored previously, the simulation model that is executed using the selected data can also be either a semiempirical model or an empirical model.”)

Regarding Claim 14.
Daylan, in view of Cheng, teaches: 
	The method described by claim 8, wherein:
	the configuration file further includes a data subset; and providing the simulated operation data includes providing a particular subset of the simulated operation data to the data consumer based on the data subset.  (Daylan, ¶ 39: “Further, from step 206, the user can be provided with a computer interface which allows the user to select from a set of previously stored data [example of selecting a subset]. Upon the user's selection, the data selected and the configuration data of the user's selection is loaded into the non-transitory computer-readable memory and used in the simulation. If the selected data includes real data that was retrieved and stored previously, the simulation model that is executed using the selected data can also be either a semiempirical model or an empirical model.”
then see Cheng, figure 6 and ¶ 40 as cited above: “FIG. 6 illustrates an example implementation of the building energy simulator 410. As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.) and parse an output file 606 to send output ( e.g., JSON output, etc.). The web service 602 triggers execution of a savings estimator binary 610 based on an input file 612 (e.g., parsed by the web service 602, etc.) and configuration information 614 (e.g., weather information, building information, HVAC information, etc.) to generate an output file 616 to be output via the web service 602, for example.”)


Regarding Claim 15.
Daylan teaches: 
	A non-transitory computer readable medium including executable instructions which, when executed, cause at least one processor to provide for simulation of system operation conditions by: (Daylan, ¶ 1: “This disclosure generally relates to a method for a computer-based simulation which simulates a building automation and control network (BACnet) and connected systems in the network for performing scalability analysis. The simulator is capable of reading an existing real site building automation and control (BAC) system and configuring a semiempirical and/or empirical model of Building Automation and Control network (BACnet) devices and/or BACnet Objects (objects of the BACnet protocol standard) for simulating the real site system.”)
	generating a virtual node hosting environment;(Daylan, ¶ 40: “The process 300 begins at start up 302 of a simulation program by a processor [example of a virtual node hosting environment]...” – to clarify, ¶ 29: “The simulation program requires configuration data, which can be stored on the non-transitory computer readable memory and read by the processor when executing the simulation program by the simulator. The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device)...”- i.e. the simulation program hosts the simulation models of each of the virtual nodes which represent each “real device” )
scanning, by the virtual node hosting environment, a building automation system for field devices to create a data file including a plurality of time intervals and a plurality of simulated system operation conditions,  (Daylan ¶¶ 24-25: “A computer configured to execute a simulation program is connected to a network. One or more real site BAC systems and real BACnet devices are also connected to the network. Accordingly, the computer can connect to the BAC systems and/or BACnet devices and retrieve real data from the BAC systems and/or BACnet devices [example of scanning and retrieving data from the field devices to create a data file]...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data [example of creating a data file/configuration file” and see ¶ 36 for clarification: “...The computer is configured so that the user can select the parameters ( e.g., network connection type and information for connecting to the BACnet device and/or the BAC system via a network) for retrieving the real data. For example, the computer is configured so that the user can use the simulation program to connect to the real BAC system or BACnet device using the IP network address, port number, and/or other network information. The computer can then automatically read and retrieves real data 208 from the one or more BAC system(s) and/or one or more BACnet device(s ).”
 creating at least one virtual node in the virtual node hosting environment...(Daylan, ¶ 31: “The processor 104 executes the simulation program.” and ¶ 29: “The configuration data includes data for each simulation object [example of a virtual node] that is a computer model of a real device (e.g., BACnet device). Each simulation model is described in the configuration data with properties and property values.”)
	configuring a building simulation system in the at least one virtual node based on a configuration file associated with the at least one virtual node, the configuration file including at least one device property of a field device simulated by the building simulation system, (Daylan, abstract: “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and control (BAC) system....The method can include a computer processor reading from a non-transitory computer-readable memory a configuration data [example configuration file] of a building automation and control network (BACnet) device, wherein the configuration data includes a property value of the BACnet device [example field device with a device property]...” and see ¶¶ 24-25: “...The computer configures a configuration data of the BACnet devices by adding and/or changing property values for executing the simulation program with property values that are based on the retrieved real data. That is, the values for the properties of the BACnet devices in the configuration data can be either the retrieved real data or a transformed value that is based on the retrieved real data...” and see ¶ 29: “...The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model [each simulation model is an example of a virtual node] is described in the configuration data with properties and property values...”
the configuration file referencing the data file that includes the plurality of time intervals and the plurality of simulated system operation conditions of at least one point associated with the field device for the plurality of time intervals;  (Daylan, ¶ 29: “...The properties can include but are not limited to device type, size, dimensions, flow rate, energy use, horse power, frequency, phase, density, flow, power, voltage, current, weight, connection types, connectivity to other device(s) and/or system(s), capacity, thermodynamic data, temperature, pressure, set points, deltas (i.e., changes) of other properties over time, averages, etc...In some embodiments, property values are the numerical values associated with the property. Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)” – to clarify on the time intervals: ¶ 33: “The simulator system 100 provides one or more of the following: Performing scalability testing on hundreds or hours and of BACnet sites, gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),”, e.g. ¶ 37: “For example, the retrieved data of volume and time can be converted into a flow rate property value”
as to the data file: Daylan, ¶ 31: “...The processor 104 can store the real data to the computer-readable memory 106. The processor 104 converts the retrieved real data to one or more property value(s) of one or more BACnet device(s) used in the configuration data... [example of a data file being referenced by the configuration data file]”
	generating simulated operation data of the at least one point from the building simulation system based on the data file  (Daylan, ¶ 29, as cited above, “...each simulation object [virtual node] that is a computer model of a real device (e.g., BACnet device)...Property values are used by the simulation program to simulate an operation of the simulation model of the device(s) and/or system(s)....”, see ¶ 31 for more clarification: “...That is, the model representing a BACnet device, which can be simulated by the processor 104 using the simulation program, is an empirical model of an existing site and/or a semi-empirical model where one or more of the property value( s) are based on a real existing BACnet device located at the existing site...”) 
, the building simulation system including a plurality of point simulator servers, wherein each point simulator server of the plurality of point simulator servers corresponds to at least one point of the plurality of points identified by the data file;;(Daylan, ¶ 31: “The processor 104 executes the simulation program.” and ¶ 29: “The configuration data includes data for each simulation object that is a computer model of a real device (e.g., BACnet device). Each simulation model is described in the configuration data with properties and property values.” )

Dylan does not explicitly teach:
... to communicate with a data consumer by a communication component;...	and providing the simulated operation data of the field device to the data consumer. 

Cheng teaches:
... to communicate with a data consumer by a communication component;...	and providing the simulated operation data of the field device to the data consumer. (Cheng, abstract: “...Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein...” and see figure 6 and ¶ 40: “FIG. 6 illustrates an example implementation of the building energy simulator 410. As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g.,  a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.) and parse an output file 606 to send output [example of sending output simulated operation data to a data consumer] ( e.g., JSON output, etc.) The web service 602 triggers execution of a savings estimator binary 610 based on an input file 612 (e.g., parsed by the web service 602, etc.) and configuration information 614 (e.g., weather information, building information, HVAC information, etc.) to generate an output file 616 to be output via the web service 602, for example.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Daylan on “A method for configuring a semi-empirical or an empirical computer simulation model of a building automation and  control (BAC) system...” (Daylan, abstract) with the teachings from Cheng on “Example apparatus, systems and methods for cloud-based simulation and control of building systems are disclosed and described herein.” (Cheng, abstract). 
The motivation to combine would have been that “Parallelization and cloud computation provide improved technology or rapid results from both preset scenarios and custom  scenarios, implemented automatically from the cloud 130 to local sites 102-106, for example.” (Cheng, ¶ 39) and an additional motivation to combine would have been “To support hundreds of enterprises with thousands  of sites, a highly scalable solution is required. While prior approaches were unable to provide such computational power and scalability, certain examples provide improved technology including technological improvements to system architecture including computational power, scalability, and communicability. For example, the simulator 410 is independent and does not depend upon other services with the system...” (Cheng, ¶ 69).

Regarding Claim 16.
Cheng teaches:
	The medium described by claim 15, wherein:
	the configuration file further includes a polling interval;	and generating the simulated operation data includes polling the simulated point data from the plurality of point simulator servers based on the polling interval.  (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...”


Regarding Claim 17.
Daylan, in view of Cheng, teaches: 
	The medium described by claim 16, wherein generating the simulated operation data includes polling the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Regarding Claim 18.
Cheng teaches:
	The medium described by claim 15, wherein:
	the configuration file further includes a polling interval;	and providing the simulated operation data includes providing the simulated operation data to the data consumer based on a timing interval associated with the polling interval. (Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., can also be provided to the simulator 410. The simulator 410 uses the inputs to replace and/or otherwise override default parameters and simulate a model of the facility 102-106 being analyzed and/or otherwise monitored, for example”, e.g. ¶ 34: “The example building energy simulator 410 takes known physical properties of a building and returns an estimated energy usage for the site in a certain time period. For example, the simulator 410 can leverage input from the modeler 406 to generate an estimation or prediction of energy usage. An output from the simulator 410 can be processed by the post-processor 412 to be divided and/or otherwise organized into usage aspects such as daily, monthly, hourly usage, etc. [examples of the output time interval], as well as by load type such as lighting, fan, heat pump, electric heating, gas heating, cooling, interior lights, electric interior equipment, gas interior equipment, etc.”  - i.e., the building simulator is configured to output data/be polled at a polling interval, e.g. to return results on a “daily” interval 
	as to the configuration file including this: ¶ 40 of Cheng: “As shown in the example of FIG. 6, the simulator 410 includes a web service 602 (e.g., a Python Web Service, etc.) to parse a request 604 with input parameters ( e.g., a JavaScript Object Notation (JSON) request with input parameters, etc.)...” – i.e. the output from the “web service” is based on the time interval/polling interval 


Regarding Claim 19.
Daylan, in view of Cheng, teaches: 

	The method described by claim 18, wherein providing the simulated operation data includes providing the simulated point data at a rate different from that represented by the plurality of time intervals of the data file. (Daylan, ¶ 33: “gathering real data from the BACnet site(s) (including one or more BAC system(s) and device (s)) at a regular time rate (e.g., every 15 minutes),” and then see Cheng, ¶ 41: “...Weather service data and user-specified input such as ..., output formal time interval, etc., “ and see ¶ 34 and ¶ 40 as cited above)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kwon et al., US 2017/0315522 – see the abstract , see figure 11, see ¶¶ 7-12, see ¶¶ 100-104
Bullock, US 2018/0328611, see the abstract, see ¶ 3 and see ¶¶ 59-73
Casilli, US 2013/0054033 – see the abstract, see figure 11, see ¶ 38
Casilli, US 2014/0018940 – see the abstract, see ¶ 40 and ¶¶ 46-50
Turney et al., US 2019/0354071 – see the abstract, see ¶ 71, see ¶ 117: “...The system model simulator circuit 704 runs a simulation using the model for a time period to determine a cost over that time period...”
Schein, “An information model for building automation systems”, 2007 – see the abstract, see § 1 including ¶ 4, see § 2.1 and § 2.2, see §3
Leal et al., “A Software Architecture for Simulation Support in Building Automation”, 2014 – see the abstract, see figure 1 and see §§ 3.3-5
Hunstock et al., “A Distributed Simulator for Large Networks Used in Building Automation Systems”, 2000, see the abstract, see § 2 including ¶¶ 1-3 , see § 5 
Han et al., “Semantic Context-Aware Service Composition for Building Automation System”, 2014 – see the abstract, see § II.A and figures 3-5, also see § 4 and figure 12
Fuentes et al., “Evaluation and simulation of building automation systems based on their AutomationML description”, 2016 – see the abstract, see § 1 ¶ 2, see page 4
Tonejc et al., “Visualizing BACnet Data to Facilitate Humans in Building-Security Decision-Making”, see § 3.2: “...For collecting the application data from BAS devices we used the log export functions of the BACnet gateway module. Module’s internal software maintains the logs of data and allows them to be exported in the form of csv files for each individual sensor. In general, there are two ways of obtaining sensor data: by periodically polling the sensors for data or by subscribing to sensor’s notifications about changes in value...”, see figure 5, see figure 6
Seifried et al., “Enabling Hardware-in-the-Loop for Building Automation Networks: A Case Study for BACnet and PowerDEVS”, 2017, see page 8121, col. 1, ¶¶ 1-2: “One of the particularly interesting BACnet services in conjunction with the BACnet object model is Change of Value (COV). The COV is part of the alarm and event services, and allows a COV-client to subscribe with a COV-server to be notified about changes in object properties. Furthermore, a trigger level for such a notification can be specified for certain properties of a BACnet object. While this feature frees a BACnet-client from constantly polling a monitored property, it is unfortunately only optional. As described in Section V, the proposed approach especially utilizes the Binary Input/output Object Type and the Analog Input/output Object Type. Furthermore, the COV service is implemented for the value property of those object types. Hence, a possible hardware-under-test is able to choose between event or polling based mode of communication for incoming values from the PowerDEVS simulation.”, also see page 8121 last paragraph, see page 8122 ¶¶ 1-3; and see page 8123 col. 1, ¶¶ 1-3
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147